

115 S2023 IS: Cuban Airport Security Act of 2017
U.S. Senate
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2023IN THE SENATE OF THE UNITED STATESOctober 26, 2017Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require a study regarding security measures and equipment at Cuba’s airports, require the
			 standardization of Federal Air Marshal Service agreements, require efforts
			 to raise international aviation security standards, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Cuban Airport Security Act of 2017. 2.Flights between the United States and Cuba (a)In generalThe Administrator of the Transportation Security Administration shall brief the Committee on Homeland Security of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Comptroller General of the United States on the following aspects of security measures at each of Cuba’s ten international airports:
 (1)Details about the type of equipment used at screening checkpoints and an analysis of such equipment’s capabilities and weaknesses.
 (2)Information about each such airport’s canine program, if used. (3)The frequency of training for screening and security personnel.
 (4)Access controls in place to ensure only credentialed personnel have access to the secure and sterile areas of such airports.
 (5)An assessment of the ability of known or suspected terrorists to use Cuba as a gateway to entering the United States.
 (6)Security of such airports’ perimeters. (7)A mitigation assessment regarding Man Portable Air Defense Systems.
 (8)The vetting practices and procedures for airport employees. (9)Any other information determined relevant to the security practices, procedures, and equipment in place at such airports.
				(b)Public disclosure of certain agreements
 (1)Disclosure requiredNo United States air carrier that has entered into a covered agreement may employ a Cuban national pursuant to section 515.573 of title 31, Code of Federal Regulations, after the date that is 30 days after the date of the enactment of this Act unless the air carrier has publicly disclosed the full text of the covered agreement.
 (2)Hiring and training requirementsNotwithstanding any other provision of law or regulation, to the extent practicable, Cuban nationals referred to in paragraph (1) shall not have been recruited, hired, or trained by entities that are owned, operated, or controlled, in whole or in part, by Cuba’s Council of State, Council of Ministers, Communist Party, Ministry of the Revolutionary Armed Forces, Ministry of Foreign Affairs, or Ministry of the Interior.
 (3)Covered agreementIn this subsection, the term covered agreement means a formal agreement between a United States air carrier with passenger air service between any location in Cuba and any location in the United States and the Empresa Cubana de Aeropuertos y Servicios Aeronauticos or any other entity associated with the Government of Cuba.
				3.Federal Air Marshal Service agreements
 (a)StandardizationNot later than 60 days after the date of the enactment of the Act, the Administrator of the Transportation Security Administration shall develop a standard working document to serve as the basis for all negotiations and agreements that begin after such date between the United States and foreign governments or partners regarding Federal Air Marshal coverage of flights to and from the United States.
 (b)Written agreementsAll agreements between the United States and foreign governments or partners regarding the presence of Federal Air Marshals on flights to and from the United States pursuant to subsection (a) shall be written and signed by the Secretary of Homeland Security or the Secretary’s designee.
 (c)Congressional notificationThe Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate any agreement entered into under this section within 30 days of such agreement being signed.
			4.International Civil Aviation Organization
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the United States Ambassador or the Chargé d’Affaires to the United States Mission to the International Civil Aviation Organization shall pursue improvements to airport security, including if practicable, introducing a resolution to raise minimum standards for airport security.
 (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the United States Ambassador or the Chargé d’Affaires to the United States Mission to the International Civil Aviation Organization shall report to the Committee on Homeland Security and the Committee on Foreign Affairs of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, and the Committee on Commerce, Science, and Transportation of the Senate on the implementation of subsection (a).